DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. Examiner has thoroughly reviewed applicant’s arguments but firmly believes the cited reference to reasonably and properly meet the claimed limitations, regarding claim 1, i.e. that in response to the user equipment being in the fast-moving state, configuring a tracking area identity list associated with the user equipment to include only the current tracking area identity of the current tracking area into which the user equipment has enter. Examiner respectfully direct the Application to paragraph 0086, fig. 6c and 8c, Byun et al where discloses that in response to the user equipment being in the fast-moving state (i.e., when the AMF receives the information on the mobility level of the UE), configuring a tracking area identity list associated with the user equipment to include only the current tracking area identity (i.e., TA1, FIG. 6c, 8c) of the current tracking area into which the user equipment has entered (the AMF may determine a tracking area for the third UE to be the third tracking area set TA1 in (c) of FIG. 6, 8). Further, 0105-0106, in step S930, when the determined mobility level of the UE corresponds to high mobility, the BS may select the third tracking area set shown in (c) of FIG. 6, 8. Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yin et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables selectively changing the tracking area according to size based on the level of mobility of the terminal as taught by Byun et al.
Regarding claim 6, applicant argues, the cited references do not disclose and would not have suggested “receiving a tracking area identity list that is configured to include only the current tracking area identity of the current tracking area into which the user equipment has entered, in an accept message from the network device,” as recited in amended claim 6.
In paragraphs 0092, 0127, Yin et al discloses that when a UE enters TA1, the MME determines the UE as a sampled UE randomly, and the TA list allocated to the sampled UE includes only TA1. After the sampled UE moves from TA1 to TA2, the sampled UE sends a TAU Request message that carries a Last TAI and a Current TAI, where the Last TAI is the ID of TA1, and the Current TAI is the ID of TA2. The MME determines that the sampled UE has moved from TA1 to TA2 according to the TAU Request message reported by the UE. Further, in paragraph 0086, fig. 6c and 8c, Byun et al discloses that the AMF may determine a tracking area for the third UE to be the third tracking area set TA1 in (c) of FIG. 6, 8. Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yin et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables selectively changing the tracking area according to size based on the level of mobility of the terminal as taught by Byun et al.
Regarding claim 14, applicant argues, the cited references do not disclose and would not have suggested “receiving a tracking area identity list that is configured to include only the current tracking area identity of the current tracking area into which the user equipment has entered, in an accept message from the network device,” as recited in amended claim 14.
In paragraphs 0092, 0127, Yin et al discloses that when a UE enters TA1, the MME determines the UE as a sampled UE randomly, and the TA list allocated to the sampled UE includes only TA1. After the sampled UE moves from TA1 to TA2, the sampled UE sends a TAU Request message that carries a Last TAI and a Current TAI, where the Last TAI is the ID of TA1, and the Current TAI is the ID of TA2. The MME determines that the sampled UE has moved from TA1 to TA2 according to the TAU Request message reported by the UE. Further, in paragraph 0086, fig. 6c and 8c, Byun et al discloses that the AMF may determine a tracking area for the third UE to be the third tracking area set TA1 in (c) of FIG. 6, 8. Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yin et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables selectively changing the tracking area according to size based on the level of mobility of the terminal as taught by Byun et al.
Further, regarding claim 3, applicant argues, the cited references do not disclose and would not have suggested. In paragraphs, 0069, 0071, 0077-0078 and 0081, Yin et al discloses that the MME is unable to know whether the UE stays on the current TA in a long time according to the periodical route update message. In order to optimize the allocation of the TA list when the UE is static, the embodiments of the present invention put forward a method for setting Last TAI. For example, when the UE confirms that the UE has stayed in a TA for a period longer than a threshold, the UE sets the Last TAI to the ID of the current TA when initiating periodical route update.
Additionally, the examiner has given the claim language its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Anticipatory reference need not duplicate, word for word, what is in claims; anticipation can occur when claimed limitation is “inherent” or otherwise implicit in relevant reference (Standard Havens products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d 1321). Applicant always has the opportunity to amend the claims during prosecution, and broad interpreted by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (20140024407) in view of Byun et al (20190261314).
Regarding claim 1, Yin discloses, a method implemented by a network device for mobility management in a wireless communication network, the network device communicatively connected to at least a user equipment in the wireless communication network (abstract, fig. 1-9), the method comprising: 
determining whether the user equipment is in a fast-moving state upon receipt of a tracking area update request from the user equipment (¶ 0048-0049, 0068, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI, and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7), 
wherein the user equipment transmits the tracking area update request when the user equipment enters current tracking area having a current tracking area identity and leaves a previous tracking area (¶ 0092, 0127, after the UE moves from TA1 to TA2, the UE sends a TAU Request message that carries a Last TAI and a Current TAI);
in response to the user equipment being in the fast-moving state, configuring a tracking area identity list associated with the user equipment to include a current tracking area identity associated with the user equipment (¶ 0068-0069 and 0092, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7); and 
paging the user equipment using the tracking area identity list (¶ 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7).
In paragraphs 0092, 0127, Yin et al discloses that when a UE enters TA1, the MME determines the UE as a sampled UE randomly, and the TA list allocated to the sampled UE includes only TA1. After the sampled UE moves from TA1 to TA2, the sampled UE sends a TAU Request message that carries a Last TAI and a Current TAI, where the Last TAI is the ID of TA1, and the Current TAI is the ID of TA2. The MME determines that the sampled UE has moved from TA1 to TA2 according to the TAU Request message reported by the UE.
Yin et al does not specifically disclose in detail, receiving a tracking area identity list associated with the user equipment to include only a current tracking area identity.
In the same field of endeavor, Byun et al discloses in more detail, in response to the user equipment being in the fast-moving (high mobility) state, configuring a tracking area identity list associated with the user equipment to include only the current tracking area identity (TA1, fig. 6c and fig. 8c) of the current tracking area into which the user equipment has enter (¶ 0086, when the AMF receives the information on the mobility level of the UE from the BS, when the AMF receives information on a third UE having high mobility from the BS, the AMF may determine a tracking area for the third UE to be the third tracking area set TA1 in (c) of FIG. 6, 8,  0105-0106, in step S930, the BS may select a tracking area set corresponding to the determined mobility level of the UE. For example, when the determined mobility level of the UE corresponds to high mobility, the BS may select the third tracking area set shown in (c) of FIG. 6, 8). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yin et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables selectively changing the tracking area according to size based on the mobility of the terminal as taught by Byun et al.
Regarding claim 2, Yin discloses, comparing a duration value associated with the user equipment to a predetermined threshold (¶ 0068-0069); and in response to the duration value being less than the threshold, determining that the user equipment is in the fast-moving state (¶ 0050, 0068-0069 and 0071).
Regarding claim 3, Yin discloses, wherein the duration value is a duration in which the user equipment stays in previous tracking area (¶ 0069 and 0071, 0077-78 and 0081, the MME is unable to know whether the UE stays on the current TA in a long time according to the periodical route update message. In order to optimize the allocation of the TA list when the UE is static, the embodiments of the present invention put forward a method for setting Last TAI. For example, when the UE confirms that the UE has stayed in a TA for a period longer than a threshold, the UE sets the Last TAI to the ID of the current TA when initiating periodical route update).
Regarding claim 4, Yin discloses, wherein the duration value is an average of durations in which the user equipment stays in each of a plurality of immediately previous tracking areas (¶ 0069 and 0071, 0077-78 and 0081, the MME is unable to know whether the UE stays on the current TA in a long time according to the periodical route update message. In order to optimize the allocation of the TA list when the UE is static, the embodiments of the present invention put forward a method for setting Last TAI. For example, when the UE confirms that the UE has stayed in a TA for a period longer than a threshold, the UE sets the Last TAI to the ID of the current TA when initiating periodical route update).
Regarding claim 6, Yin discloses, a method implemented by a user equipment for mobility management in a wireless communication network, the user equipment communicatively connected to at least a network device in the wireless communication network (abstract, fig. 1-9), the method comprising: 
transmitting a tracking area update request to the network device (¶ 0048-0049, 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7), 
wherein the user equipment transmits the tracking area update request when the user equipment enters current tracking area having a current tracking area identity and leaves a previous tracking area (¶ 0092, 0127, after the UE moves from TA1 to TA2, the UE sends a TAU Request message that carries a Last TAI and a Current TAI);
receiving a tracking area identity list that is configured to include a current tracking area identity associated with the user equipment of the current tracking area into which the user equipment entered, in an accept message from the network device (¶ 0048-0049, 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI, ¶ 0092, 0127, when a UE enters TA1, the MME determines the UE as a sampled UE randomly, and the TA list allocated to the sampled UE includes only TA1. After the sampled UE moves from TA1 to TA2, the sampled UE sends a TAU Request message that carries a Last TAI and a Current TAI, where the Last TAI is the ID of TA1, and the Current TAI is the ID of TA2. The MME determines that the sampled UE has moved from TA1 to TA2 according to the TAU Request message reported by the UE); 
receiving a paging message transmitted based on the tracking area identity list (¶ 0048-0049, 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7).
Yin et al does not specifically disclose receiving a tracking area identity list that is configured to include only a current tracking area identity.
In the same field of endeavor, Byun et al discloses, receiving a tracking area identity list that is configured to include only a current tracking area identity associated with the user equipment (fig. 6c and fig. 8c, ¶ 0086, 0105-0106, when the AMF receives information on a third UE having high mobility from the BS, the AMF may determine a tracking area for the third UE to be the third tracking area set in (c) of FIG. 6). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yin et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables selectively changing the tracking area according to size based on the mobility of the terminal as taught by Byun et al.
Regarding claim 7, Yin discloses, wherein the tracking area identity list is configured in response to determining that the user equipment is in a fast-moving state based on a comparison of an average of durations in which the user equipment stays in each of a plurality of immediately previous tracking areas to a predetermined threshold (see above further, ¶ 0048-0050, 0068-0071, 0077 and 0087, the MME is unable to know whether the UE stays on the current TA in a long time according to the periodical route update message. In order to optimize the allocation of the TA list when the UE is static, the embodiments of the present invention put forward a method for setting Last TAI. For example, when the UE confirms that the UE has stayed in a TA for a period longer than a threshold, the UE sets the Last TAI to the ID of the current TA when initiating periodical route update).
Regarding claim 14, Yin discloses, a user equipment for mobility management in a wireless communication network, the user equipment communicatively connected to at least a network device in the wireless communication network, and comprising: 
a processor; and a memory (¶ 0161) communicatively coupled to the processor and adapted to store instructions which, when executed by the processor, cause the user equipment (¶ 0041) to perform operations of: 
transmitting a tracking area update request to the network device (¶ 0048-0049, 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7),
 wherein the user equipment transmits the tracking area update request when the user equipment enters current tracking area having a current tracking area identity and leaves a previous tracking area (¶ 0092, 0127, after the UE moves from TA1 to TA2, the UE sends a TAU Request message that carries a Last TAI and a Current TAI); 
receiving a tracking area identity list that is configured to include the current tracking area identity of the current tracking area into which  the user equipment has entered, in an accept message from the network device (¶ 0048-0049, 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. ¶ 0092, 0127, after the UE moves from TA1 to TA2, the UE sends a TAU Request message that carries a Last TAI and a Current TAI); and 
receiving a paging message transmitted based on the tracking area identity list (¶ 0048-0049, 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7).
Yin et al does not specifically disclose receiving a tracking area identity list that is configured to include only a current tracking area identity.
In the same field of endeavor, Byun et al discloses, receiving a tracking area identity list that is configured to include only a current tracking area identity associated with the user equipment (fig. 6c and 8c, ¶ 0086, 0105-0106, when the AMF receives information on a third UE having high mobility from the BS, the AMF may determine a tracking area for the third UE to be the third tracking area set in (c) of FIG. 6). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yin et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables selectively changing the tracking area according to size based on the mobility of the terminal as taught by Byun et al.
Regarding claim 15, Yin discloses, wherein the tracking area identity list is configured in response to determining that the user equipment is in a fast-moving state based on a comparison of an average of durations in which the user equipment stays in each of a plurality of immediately previous tracking areas to a predetermined threshold (¶ 0048-0050, 0068-00671, 0077 and 0087, see above further, ¶ 0048-0050, 0068-0071, 0077 and 0087, the MME is unable to know whether the UE stays on the current TA in a long time according to the periodical route update message. In order to optimize the allocation of the TA list when the UE is static, the embodiments of the present invention put forward a method for setting Last TAI. For example, when the UE confirms that the UE has stayed in a TA for a period longer than a threshold, the UE sets the Last TAI to the ID of the current TA when initiating periodical route update).
Claims 5, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (20140024407) in view of Byun et al (20190261314) and Yang et al (20160255564).
Regarding claim 5, Yin et al and Byun et al do not specifically disclose in detail, for each of the previous tracking areas, obtaining a first timestamp when receiving a first tracking area update request from the user equipment, and obtaining a second timestamp when receiving a second tracking area update request from the user equipment, wherein the duration in which the user equipment stays in this previous tracking area is computed as a difference between the second timestamp and the first timestamp.
In the same field of endeavor, Yang et al discloses more detail, for each of the previous tracking areas, obtaining a first timestamp when receiving a first tracking area update request from the user equipment, and obtaining a second timestamp when receiving a second tracking area update request from the user equipment, wherein the duration in which the user equipment stays in this previous tracking area is computed as a difference between the second timestamp and the first timestamp (¶ 0055-0056 and 0058). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yin et al and Byun et al by specifically adding feature in order to enhance system performance to allows the UE to stay on a high speed train on a dedicated network to fully utilize dedicated network resources to ensure quality of service of wireless service in the high speed scenario as taught by Yang et al.
Regarding claims 8 and 16, Yin et al and Byun et al do not specifically disclose in detail, wherein the durations are computed based on timestamps corresponding to the tracking area update requests transmitted from the user equipment.
In the same field of endeavor, Yang et al discloses more detail, wherein the durations are computed based on timestamps corresponding to the tracking area update requests transmitted from the user equipment (¶ 0055-0056 and 0058). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yin et al and Byun et al by specifically adding feature in order to enhance system performance to allows the UE to stay on a high speed train on a dedicated network to fully utilize dedicated network resources to ensure quality of service of wireless service in the high speed scenario as taught by Yang et al.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643